OFFICE   OF THE     ATTORNEY   GENERAL    OF TEXAS
                           AUSTIN




Uotwrable Jaok Viooh
County Attorney
caneron   county
~roml8Tillo,   roxno

Deal' Yr. ViOabr

                             opinio_q, No. o-am




                                              of your letter




                 *The insodlate ~obltm fa(rin~ h%m
            ia one in rhlah an indopondant oohOO1
            fxistriot filed suit agd.nst X, tho lnnd
            owner, for tams aad a foroolomure of
            its tar 1lon lqoinet tho ~oport7 In-
            voltocl* Judgment was onterd,   fOroOlOfP
iion. Jaok Wiech - page 2




          ix&g thet6x1ien   a& under order of
          solo, the property was bougbf in by X.
          X now ~xo~wsos to pay the delinquent
          taxes due other t6xS.n~ agoncioe, ia~-
          cladin& the 8toto  a&l COuntX, but de-
          *ire@ iiret the amaranoe that, should
          X attorjpt within tu0 years to re&eem
          the snid property, he, X, will bo re-
          pald the tasoo that he ham tolmtarily
          pld to thf3 other ttuing tmlttt.

               .P l    0
               ‘In    r ieu   Of   tb o   fo r e g o ing,   ma y   il0
          be favored with your opMon                   upon the
          folloving queries. to-uitt

               O1. Does the ri&t of rodeaqticm
          exist in a lani owner where his property
          la foroolosed upon and nold out unclor
          court jud,gnontt

               '2. Under tho fact situation hora-
          lnabovo outlIned, could I rccwer taxes
          voluntarily paE to tlshg    wnciefi other
          tlxm the indapon&nt   school diatrict7

               .3. Utxior the fact sltuatim horeln-
          above outlined, would X, the land owner,
          durini; tho first year of redemption, be
          required to pay an additional ton p3r
          cant as p-widti in &thls     7283, or 011
          6dditional twenty-fire per cent as pro-
          ddod In Article 734gb, Section 12, or
          double tho amunt paid by the purchaser
          at Lli9 sale, as prorided in Artlola 72S4b?

               n4. Shrruld the Tax Colloator of
          Camron County, Texas, he called upon to
          nccopt redoaption wmcy under Artiole
          72S4, u:~ich of tin mvarol mdo~ytlon
          statut2s SilOUld ho fc.llOWip*

                    Senate hill So. 477, 45th Logislaturo, Ch.
em, hef;ular Scsfiion, p. 1404-n known 80 the *Taxing Units
Act. is the 1atc.d logislativo enaciment touckins the quas-
tious ~X-OFOllnd~Xi   by YOU.
don.   Jaak weah    - page      a




            88ect+nA12        or that Act    26   M   followor

                  'In all suits horotofom or hem-
           Adtar f:.lod to c011oct da1inqucmf &&r&y
           a@ixlst property, judgul0nt. in sdd 8ust
           lm3.l.lprovida for i66uanco of urit Qf
           pcM3508610n rithln tll3nty    (20) ay8 ae0r
           the period af rode&on         shall hare ex-
           pired to the ptrohruer at foroo10mm3
           Sal0 or us aooipno; but UheneTer land
           io 8Olcl under judgmnt ln mob mitfer
           torsr, t&a ovtm of snob propert9, or
           anyone tming an lntorest thamia, or
           tbcir heirs, as&no        or lb@   reprboanto-
           t.t~aa, my, within to0 (2) fears from the
           date of wch so&a, ham the right to ce-
           doco said property on the follouing basip,
           to-vit: (1) vithin      tll* first year of tha
           r3doqtion    pe.riod, upon the papmlt of
           the ar~unt bid for the progKwty by the prc-
           chnscr at mob sale, Including a One ($1.00)
           Dollar tax de& rocorilin,~foe ati all taxes,
           penaltieS, intorl3st    and costs thQmafter
               d   thurson,      plus   tacnty-flm
            25$) of the wegate
           p"                      total 1 s"z; z?iLn
           the last year of t&3 redmpt cm pzrlod,
           uson t.1ro
                    pysA3nt Of the amount bid for
           the property by the pixrchaser at Ruth
           sale, incluliq a Urn ($1.00) Dollar tax
           do3d rooording foo aaQ all tams, penal-
           SOS,  intcrost an8 cO6ts thCPerrftOr pt4.d
           thoreon, plus fifty par Cent (a@$) of the
           aggrogata total.

                 *ln ad&It&on to redomdng cliroot from
            the prchssor 88 aforesaid,  rc&mptlop  my
            U160   be v&e   upon   the basic   hereinabove     de-
            finad,   a8 ;;rovldfxl Ln Articles      7a84   and
            7285   Of the h3VifiWd    c%Vil  ~tiltUt3S   O? !i'oMS
            of l(t26."
          This l%3ctico Will ful7lisb tll3 bzlsin for khhoreply
to your rcspctivu  questions, vhich m sill zrmvm categoriml-
1st
            3. i-OS. wLbonover lur? is mid utior
            jud:,gsmt ill such suit for tams, the
            ovncr of suoh property or myoxie Imting
Hon. Jack Wiech - page 4




          au interest thereia or thslr heirs, as-
          signs or legal repesentstlreo,  suy
          uithh two year* from the dote of smh
          ssle,has the right to r%d%ePssid    pv-
          party l l l 8.


           2.  xos .    &atloa 12 requires the owner, in
order to rodeem his propsrfp, to ~7 ia sddAt&on to the
bUL'by the purchaser sad the $l.OOtoxdsedreymdiag
fee 'all fates, peaaltie8, interest sad costs thereafter
paid th3moa, plus 26% o? the aggregate      totals 2.fredeems
ed dnring the first yea- of the redemption period md
plus 60'3 of the cygre~ate    total it the redetq&Aoa Is de-
femedaatil    the seeoad~eu      of the redesapfioa period.
If, therefore, .P, the Fallwhneer, pays taxes to other
taring agencies, such taxes will be sddea to the amouat
of mXws* bid,  and nxmf be psid by sXs, the omr,       as a
oomlitlon precedent to the ovaer*s right of redemption.

              Section 12, of dFticl% 7345b, herein quoted
governs th~.smount and chsraotor of psyments the redenpto;
is required to tie to the gxamhaser. This conclusion is
not thought to be in COIzflict With Our Opinion So. O-643,
in which we reluctautl~ followed Binkson vs. Lorenso Itie-
peadent School District, 109 S. 1. (2) 1008. Arti
7346b, S. B. Ho. 477, 46th Legislature, which T'B here
follow, has been easoted sinob the decision of the abwe
0880, anilwe are no loag0r ooasksiae~   to follow its
maso*.      (floe our Opiaioa So. O-lw6).

          4. ubere the oamr finds thst it is aea%sssry,
user the provisions of Article 7284, to mike redemption
by psysunt to tho t&u collector, the collector, in resjwct
to the terms of the redemption vi11 be governed by Seation
12 of S. B. Ho. 477, heretofore quoted in this opinion.

           The validity of this Act hss boon upheld by the
Supreme Court An Uesia Inaepexsient Sohool Distrlot TS. City
of U%Xizl, 133 8. u. (2) 118.

                                      Very truly pours